UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 Notification of Late Filing Commission File Number 1-14523 (Check one)oForm10-K oForm11-K oForm20-F xForm10-Q oFormN-CSR For Period Ended: December 31, 2010 o Transition Report on Form10-KSB o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the transition period ended: Read Instruction Sheet (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION Full Name of Registrant: Trio-Tech International Former Name if applicable: Address of Principal Executive Office (Street and number): 16139 Wyandotte Street City, State and Zip Code: Van Nuys, California 91406 PART II RULE 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate.) x (a) The reasons described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-K orsubject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, and 10-KSB, 20-F, 11-K, 10-Q, N–SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Management of the registrant is still in the process of reviewing quarterly results and the reporting of same and the effect of certain subsequent events to ensure appropriate reporting thereof in the quarterly report. As such, the Form 10-Q for the quarter ended December 31, 2010could not be completed within the required time period without unreasonable effort or expense. The registrant expectsto file its Form 10-Q on or before the fifth calendar day following the prescribed due date therefor. PART IV OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification: Spring Liu, (818)390-1272 (2)Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). xYes oNo (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? xYes oNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Although the anticipated change in the net income for the quarter ended December 31, 2010 was $147,000 as compared to net loss of $492,000 in the same period of last fiscal year, as noted above, management is still in the process of reviewing the quarterly results. The anticipated increase in net income was primarily due to an increase in sales in the quarter ended December 31, 2010. TRIO-TECH INTERNATIONAL (Name of Registrant as specified in its charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: February14, 2011 /s/ VICTOR H. M. TING Name: Victor H.M. Ting Title: Vice President and Chief Financial Officer
